


EXHIBIT 10.48




AFFINITY GAMING
3755 Breakthrough Way, Suite 300
Las Vegas, NV 89135




February 25, 2014






Via E-Mail, only
Donna Lehmann
9501 Scenic Sunset Dr.
Las Vegas, NV 89117


Dear Donna:
    
This letter, when counter-signed by you, shall serve as (i) the Fourth Amendment
to the Letter Agreement dated as of January 11, 2011, and amended as of May 6,
2011, October 31, 2011 and December 27, 2012, by and between you and Affinity
Gaming, formerly known as Herbst Gaming, LLC (the “Company”), and governing the
terms and conditions of your employment with the Company (the “Letter
Agreement”); (ii) the Third Amendment to the Executive Severance Agreement by
and between you and the Company, dated as of January 11, 2011, and amended
October 31, 2011 and December 27, 2012, and governing the terms and conditions
of your separation from employment with the Company (the “Executive Severance
Agreement”); and (iii) the Third Amendment to the Duty of Loyalty Agreement by
and between you and the Company, dated as of January 11, 2011, and amended
October 31, 2011 and December 27, 2012, and governing certain restrictions
pertaining to the terms and conditions of your employment and your separation
from employment with the Company (the “Duty of Loyalty Agreement”).


1.
All capitalized terms set forth herein, unless otherwise hereinafter defined,
shall have the same meaning as given them in the Letter Agreement, Severance
Agreement and Duty of Loyalty Agreement, respectively.



2.
Paragraph 2(a) of the Letter Agreement and paragraph 3(a) of the Executive
Severance Agreement are hereby further amended to provide that your employment
will terminate at the close of business on February 15, 2015.



3.
Paragraph 3(a) of the Letter Agreement is hereby further amended to provide
that, effective January 1, 2014, your base salary will be paid at the rate of
Three Hundred Forty Thousand Dollars ($340,000.00) per annum, and effective
February 16, 2014, your base salary will be paid at the rate of Three Hundred
Seventy-three Thousand Dollars ($373,000.00) per annum.



4.
Paragraph 3(b) of the Letter Agreement is hereby amended and restated to read as
follows:





--------------------------------------------------------------------------------






(b)
You will be eligible to receive an annual bonus, according to the Company’s
practices in effect from time to time, and subject to applicable taxes, which
will be determined based on the Company’s actual performance with respect to
specified objectives for the applicable fiscal year relative to a budget for
such fiscal year that has been approved by the Board, and your performance, with
a guarantee of twenty percent (20%) of your base salary and eligibility for an
additional thirty percent (30%) of your base salary for a maximum bonus of fifty
percent (50%) of your base salary. Unless otherwise provided in the Executive
Severance Agreement, discretionary bonuses are not earned or paid on a pro-rated
basis and are subject to your continued employment at the time of payment.



5.
Contemporaneous with its approval of this Agreement, the Compensation Committee
of the Board shall grant you options to purchase the Company’s common stock
having an aggregate market value of no less than One Hundred Fifty Thousand
Dollars ($150,000.00).  Such stock options will be granted pursuant to the
Affinity Gaming 2011 Long Term Incentive Plan, shall have an exercise price of
$11.61 per share, and shall be subject to the terms of the plan and an award
agreement that shall include, without limitation, vesting in equal installments
over three (3) years.



6.
As additional consideration for entering into this Agreement, the Company will
pay to you on February 15, 2015, a one-time bonus in the amount of Seventy-five
Thousand Dollars ($75,000.00), subject to applicable withholdings, provided you
remain employed by the Company to that date (the “Stay-on Bonus”).



7.
Subparagraph 4(a)(i) of the Executive Severance Agreement is hereby amended and
restated to read as follows:



(i)
continued payment of the Executive’s Salary for the greater of six (6) months or
the remainder of the Term; and



8.
Subparagraph 4(a)(iii) of the Executive Severance Agreement is hereby amended
and restated to read as follows:



(iii)
if the Executive’s employment is terminated without Cause at any time prior to
the end of the Term, she shall be paid both the Stay-on Bonus and the guaranteed
twenty percent (20%) of her base salary payable pursuant to Section 3(b) of the
Letter Agreement as an annual bonus, pro-rated to reflect the portion of the
Term she was employed prior to termination. The Stay-on Bonus shall be paid upon
termination and the pro-rated annual bonus shall be paid at the same time as
annual bonuses are paid to other executives of the Company.







--------------------------------------------------------------------------------




9.
The references in the Letter Agreement to the Executive Severance Agreement and
Duty of Loyalty Agreement, respectively, shall mean the Executive Severance
Agreement and the Duty of Loyalty Agreement, respectively, between you and the
Company dated as of January 11, 2011, and amended as of October 31, 2011,
December 27, 2012 and this date. The references in the Executive Severance
Agreement to the Letter Agreement shall mean the Letter Agreement between you
and the Company dated as of January 11, 2011, amended as of May 6, 2011, October
31, 2011 and December 27, 2012, and further amended as of this date. The
references in the Executive Severance Agreement to the Duty of Loyalty Agreement
shall mean the Duty of Loyalty Agreement between you and the company dated as of
January 11, 2011 and amended as of October 31, 2011, December 27, 2012, and this
date. The references in the Duty of Loyalty Agreement to the Letter Agreement
shall mean the Letter Agreement between you and the Company dated as of January
11, 2011, amended as of May 6, 2011, October 31, 2011 and December 27, 2012, and
further amended as of this date. The references in the Duty of Loyalty Agreement
to the Executive Severance Agreement shall mean the Executive Severance
Agreement between you and the company dated as of January 11, 2011 and amended
as of October 31, 2011, December 27, 2012, and this date.



Except as specifically set forth in paragraphs 1 through 9 herein, all other
terms and conditions of the Letter Agreement, Executive Severance Agreement and
Duty of Loyalty Agreement shall remain unchanged.


Sincerely,






David D. Ross
Chief Executive Officer




ACCEPTED and AGREED TO this 25th day of February, 2014:






/s/ Donna Lehmann
Donna Lehmann
 





